Citation Nr: 1146238	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right ankle disability, claimed as fracture residuals.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to August 1967 and from August 2002 to July 2003. After each term of active duty service, he served with the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran testified before the below-signed Veterans Law Judge sitting in Waco, Texas. A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). These duties require VA to assist claimants with the evidentiary development of pending claims. As the claims file reflects that service and private records are outstanding, the Board must remand the case for additional evidentiary development.

In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2) , VA must ensure that all available records are associated with the record. The Veteran has indicated extensive service with the Army National Guard, but the claims file does not reflect complete records from that service or records from his first term of active duty service. Specifically, there are no records of active duty service dated April to August 1967, no records of Indiana Army National Guard service from August 1967 to July 1981, and only partial records of subsequent Texas Army National Guard service. The RO must submit inquiries to the appropriate record repositories in an attempt to locate the Veteran's complete service (active and reserve) treatment records. 

The RO/AMC must determine whether or not the Veteran's entire, available service treatment record - to include from his National Guard service in Indiana and Texas - has been associated with the claims file. If no additional records are available, the Veteran must be advised and informed that alternative forms of evidence can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). 

Private treatment records submitted by the Veteran indicate that additional records may be outstanding. Specifically, the claims file contains treatment records from the Veteran's primary care physicians at Brazos Family Medicine Center through August 7, 2008. As more than three (3) years have passed, the RO/AMC must ascertain whether additional records are available from the Brazos Center or if the Veteran has received pertinent medical treatment from any other private healthcare practitioner. Further, as some of the medical records within the claims file reference TRICARE, the RO/AMC also must attempt to obtain any pertinent records of TRICARE treatment.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, determine whether or not he has received any TRICARE treatment and take appropriate steps to obtain such records and associate them with the claims file. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, records generated after August 2008 from Brazos Family Medicine Center. The RO/AMC must then obtain these private records and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2. Attempt to locate complete service personnel and treatment records for the Veteran's terms of active duty service and his National Guard service in accordance with the following:

Pursuant to Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2): submit inquiry to the National Personnel Records Center and the Indiana and Texas National Guard State Adjutant General's Offices; 

Search for an obtain any PERIODIC PHYSICAL AND/OR SCHOOL EXAMINATIONS, to include the MEDICAL HISTORY QUESTIONNAIRES AND REPORTS OF CLINICAL EVALUATIONS;

Advise the Veteran of alternative forms of evidence that can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264   (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody."). 

3. After completing the above-directed development, review the claims file. Take any additional developmental actions necessary based on new evidence added to the claims file. Such development may include, but is not limited to, the provision of VA examinations.

4. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


